           Case 2:19-cr-00235-TJS Document 67 Filed 08/11/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :      CRIMINAL ACTION
                                          :
      v.                                  :
                                          :
NIHEEM LEWIS                              :      NO. 19-235

                                      ORDER

      NOW, this 11th day of August, 2021, upon consideration of the defendant’s Motion

for Reduction in Sentence Under U.S.C. 3582 (Document No. 58), the government’s

response and the defendant’s reply, it is ORDERED that the motion is DENIED.



                                              /s/ Timothy J. Savage
                                              TIMOTHY J. SAVAGE, J.
